              Case 3:20-cv-02582-WHO Document 42 Filed 04/01/21 Page 1 of 2




1    CDF LABOR LAW LLP
2       Mark S. Spring, State Bar No. 155114
        mspring@cdflaborlaw.com
3       Nicole A. Legrottaglie, State Bar No. 271416
        nlegrottaglie@cdflaborlaw.com
4    900 University Avenue, Suite 200
5    Sacramento, CA 95825
     Telephone: (916) 361-0991
6
     VORYS, SATER, SEYMOUR AND PEASE LLP
7       DANIEL J. CLARK, Ohio State Bar No. 75125 (admitted pro hac vice)
8       djclark@vorys.com
        LIANA R. HOLLINGSWORTH, Ohio Bar No. 85185 (admitted pro hac vice)
9       lrhollingsworth@vorys.com
     200 Public Square, Suite 1400
10   Cleveland, OH 44114
11   Telephone: (216) 479-6100
     Facsimile: (216) 479-6060
12
     Attorneys for Defendant
13   SAFELITE FULFILLMENT, INC.
14
15
                               UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17   CINDY L. KOSTER,                         ) Case No. 3:20-cv-02582
18                                            )
                   Plaintiff,                 )
19                                            ) DEFENDANT’S CASE
           v.                                 ) MANAGEMENT STATEMENT
20                                            )
21   SAFELITE FULFILLMENT, INC., a            )
     Corporation; and DOES 1-100 inclusive,   )
22                                            )
                   Defendants.                )
23   ________________________________________ )
24
25          Now comes Defendant Safelite Fulfillment, Inc. (“Safelite” or “Defendant”), by and

26   through counsel, and hereby provides a case management statement pursuant to the Court’s

27   March 10, 2021 Civil Minutes [ECF Doc. 41], in advance of the case management conference

28   scheduled for April 6, 2021 at 2:00 pm.



     Defendant’s Case Management Statement, Koster v. Safelite Fulfillment, Inc., Case No. 3:20-cv-
     02582               Page 1 of 2
              Case 3:20-cv-02582-WHO Document 42 Filed 04/01/21 Page 2 of 2




1           Since Burton Employment Law’s Motion to Withdraw as Counsel for Plaintiff Cindy L.
2    Koster (“Plaintiff”) was granted, no new counsel has appeared on behalf of Plaintiff in this
3    case. The undersigned counsel reached out to Burton Employment Law on March 31, 2021
4    regarding the obligation to meet and confer and file the present report and to see if Plaintiff has
5    obtained new counsel, but has yet to hear back.
6           Defendant remains concerned about the status of discovery and the current case
7
     schedule.    Defendant still has not received a response to its letter regarding numerous
8
     deficiencies in Plaintiff’s discovery responses and the current case schedule with a discovery
9
     cut-off of April 30, 2021 is no longer tenable. If Plaintiff still intends to participate in this
10
     lawsuit and pursue her claims, then Defendant would request a 120-day extension of all
11
     deadlines.
12
13
14
     Dated: April 1, 2021
15
16
                                           Respectfully submitted,
17
18
                                           /s/ Liana R. Hollingsworth
19                                         LIANA R. HOLLINGSWORTH, Ohio Bar No. 85185
                                           (admitted pro hac vice)
20                                         VORYS, SATER, SEYMOUR AND PEASE LLP
                                           lrhollingsworth@vorys.com
21
                                           200 Public Square, Suite 1400
22                                         Cleveland, OH 44114
                                           Telephone: (216) 479-6100
23                                         Facsimile: (216) 479-6060
24
                                           One of the Attorneys for Defendant
25                                         SAFELITE FULFILLMENT, INC

26
27
28



     Defendant’s Case Management Statement, Koster v. Safelite Fulfillment, Inc., Case No. 3:20-cv-
     02582               Page 2 of 2
